DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (2015/0040527 A1) in view of Gorman (2013/0291504 A1).
Regarding to claims 13 and 14, Cho et al disclose a filter element (120 in Fig. 1) for an air filter of a motor vehicle (paragraph 0003), comprising: a frame part (122), a filter material (121), wherein the frame part (122) surrounds, at least in regions, the filter material (121); wherein the filter element (120) is insertable into a receiving space (see details of Fig. 1) of a housing (111 & 112) of the air filter; and a holding element (140) which is movable, by inserting the filter element (120) in the receiving space, from an initial position into a functional position in which a fastening element (132 & 160 in Fig. 4), which is configured for securing a cover element (130) used to close an insertion opening (52) of the receiving space (28) to the housing (111 & 112), is fixable to the holding element (140).  Claims 13 and 14 differ from the disclosure of Cho et al in that the holding element is held on the frame part by a flexible connecting strip.  Gorman disclose a holding frame assembly (102)  including a holding frame (116) configured to hold a filter (110) (paragraph 0042) wherein the holding frame (116) includes at least one flexible retainer (220, 230) configured to retain the filter (110) within the holding frame (116) (paragraph 0046) in such a way that when a filter is inserted and pivoted into the holding frame (116), the flexible retainers (220, 230) deflect upon contact to permit entry of the filter element (110) (see paragraph 0039).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the holding frame of Cho et al to have at least one flexible retainer as taught by Gorman in order to facilitate removal and replacement of the filter element without tools or specific fasteners (e.g., clips) thereby substantially reducing the expense associated with filter change out (see paragraph 0039).
Regarding to claim 20, Cho et al disclose an air filter (120) for a motor vehicle, comprising: the filter element (120) introduced into a receiving space of a housing (111 & 112) of the air filter, wherein a cover element (130) is secured to the housing (111 & 112) by fixing a fastening element (132 & 160 in Fig. 4) to the holding element (140) of the filter element (120) and wherein an insertion opening of the receiving space is closed by the cover element (130).
Regarding to claim 21, Cho et al teach the cover element (130) configured as a separate closure mechanism (162, Fig. 18) for the receiving space which is removable from the insertion opening before taking the filter element (120) out of the receiving space.
Allowable Subject Matter
Claims 15-19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts further discloses the holding element (36) in the initial position forming a first angle (65) with a side wall (20, 22) of the frame part (16), which side wall extends in an insertion direction (26) of the filter element (10) in which the filter element (10) is insertable into the receiving space (28) and wherein the holding element (36) in the functional position forms a second angle (68) with the side wall (20, 22) which is larger than the first angle (66); the holding element (36) having a female thread; the holding element (36) having a receptacle (70) for a pin (72) formed on the fastening element (44, 78); the holding element (36) having a catch element (100) for a corresponding catch element (98) of the fastening element (44, 78); and the housing having a guide mechanism (54), wherein the holding element (36) is movable from the initial position into the functional position by introducing the holding element (36) into the one guide mechanism (54).
Response to Amendment
10.	Applicant's arguments filed on April 26, 2022 have been fully considered but they are not persuasive. 
11.	Applicant argues that the holding element (140) of Cho is “held on” the frame part 122 “by” a flexible connecting strip (124) wherein the holding element (140) is part of the housing (112) into which the filter element (120) is insertable and which can be merely “held on” the frame part of the filter element by a flexible connecting strip (124) compared to Applicant’s invention claiming holding element which is part of the claimed filter element and which is fastened to the frame part of the claimed filter element, as now amended.
12.	The Examiner still maintains Cho et al as the primary reference under the 103 rejection to show:
Cho et al disclose a filter element (120 in Fig. 1) for an air filter of a motor vehicle (paragraph 0003), comprising: a frame part (122), a filter material (121), wherein the frame part (122) surrounds, at least in regions, the filter material (121); wherein the filter element (120) is insertable into a receiving space (see details of Fig. 1) of a housing (111 & 112) of the air filter; and a holding element (140) which is movable, by inserting the filter element (120) in the receiving space, from an initial position into a functional position in which a fastening element (132 & 160 in Fig. 4), which is configured for securing a cover element (130) used to close an insertion opening (52) of the receiving space (28) to the housing (111 & 112), is fixable to the holding element (140).  
Claims 13 and 14 differ from the disclosure of Cho et al in that the holding element is held on the frame part by a flexible connecting strip.  
The Examiner newly introduces Gorman (2013/0291504 A1) as the secondary reference in combination with Cho et al under the 103 rejection to show:
Gorman disclose a holding frame assembly (102)  including a holding frame (116) configured to hold a filter (110) (paragraph 0042) wherein the holding frame (116) includes at least one flexible retainer (220, 230) configured to retain the filter (110) within the holding frame (116) (paragraph 0046) in such a way that when a filter is inserted and pivoted into the holding frame (116), the flexible retainers (220, 230) deflect upon contact to permit entry of the filter element (110) (see paragraph 0039).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the holding frame of Cho et al to have at least one flexible retainer as taught by Gorman in order to facilitate removal and replacement of the filter element without tools or specific fasteners (e.g., clips) thereby substantially reducing the expense associated with filter change out (see paragraph 0039).
13.	Claims 15-19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Applicant’s arguments with respect to claims 13, 14, 20 and 21 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 28, 2022